DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content does not appear to be directed to the claimed invention.  For example, the abstract does not include some of the properties of the adhesive (e.g. expanding agent).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9 through 12, 16 through 21 and 26 through 28 are objected to because of the following informalities.  
The following suggested change are to correct minor informalities with the claim language by ensuring that certain terms or phrases are recited consistently throughout all of the claims.  In no way do these changes affect the scope of the claimed invention.
In Claim 9, “the other” (line 5) should be changed to –another--; --of the magnet hole—should be added after “the radially inner side” (line 5); and “the radially outer side and the radially inner side,” (line 25) should be changed to –a radially outer side and a radially inner side of the rotor core,--.
In Claim 10, “the following” (line 2) should be changed to –a following--; and –with—should be added after “circumferential direction” (line 4).
In Claim 11, “both the one side” (line 3) should be changed to –both one side--.
In Claim 12, “the inner side” (line 4) should be changed to –the radially inner side--; and –of the magnet hole—should be inserted after “the radially inner side” (line 5).
In Claim 16, “an interval” (line 2) should be changed to –the interval--.
In Claim 17, “an interval” (line 2) should be changed to –the interval--.
In Claim 18, “an interval” (line 2) should be changed to –the interval--.
In Claim 19, “an interval” (line 2) should be changed to –the interval--.
In Claim 20, “an interval” (line 2) should be changed to –the interval--.
In Claim 21, “an interval” (line 2) should be changed to –the interval--.
In Claim 26, --of the rotor core—should be added after “radially inner side” (line 3).
In Claim 27, --of the rotor core—should be added after “radially inner side” (line 3).
In Claim 28, --of the rotor core—should be added after “radially inner side” (line 3).
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are directed to U.S. Publication 2013/0119812 to Takizawa et al (hereinafter “Takizawa”) and Japanese Patent Publication JP 2006-238531 (hereafter “JP’531”).
In Claim 9, Takizawa discloses a method of manufacturing a rotor core (22, in Fig. 2) that includes a magnet hole (47A, in Fig. 5) having a protrusion (in between 54 in Fig. 3) with a permanent magnet (48A) being inserted into the magnet hole.  However, Takizawa teaches that the permanent magnet is held in the magnet hole with an interference fit and nowhere does Takizawa apply an adhesive and thus, there is no bonding of the permanent magnet and the rotor core with the adhesive.
JP’531 discloses a method of manufacturing a rotor core (Fig. 1) where a permanent magnet (110, Fig. 4) is bonded to the rotor core with an adhesive (e.g. 120) within a magnet hole.  However, the magnet hole of JP’531 does not have any protrusion and the adhesive does not include an expanding agent.
Accordingly, Claims 9 through 28 have been allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the above informalities in the claims and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896